HUGHES, J.
Epitomized Opinion
Action to partition real estate. Wheeler claims one-eighth interest and as a basis thereof asks the court to cancel a quit claim deed signed by her in -.ají lor the conveyance of this interest. The fraud complained of is that Wheeler’s father said to her that if she would sign the paper or statement it would avoid trouble and humiliation. The deed was signed, acknowledged and witnessed. It remained on record for manv years. Wheeler testified she aever acknowledged the signing of the deed before witnesses or the justice of the peace. Her father tstified that he told her it was to quiet the- title. She testified that he told her it was to correct a deed her mother had made. In finding against Wheeler, the Court of Appeals held:
1. It is necessary to prove fraud by clear and :onvincing evidence before a deed can be canceled said title to property re-established.
2. To set aside or cancel a conveyance on the ground of fraud it is necessary to prove more than ;hat a false statement has been made or that the ffaintiff was misled and deceived to her prejudice iy such and that had it not been for such deceit she would not have done that which she did and low complains of and seeks relief from. There is lothing in this record that proves these esseneial fements of fraud.